DETAILED ACTION
Claims 1-17, 19-22, and 24-34 were rejected and claims 18 and 23 were objected in the Office Action mailed 11/12/2020.
Applicants filed a response and amended claims 1, 3-5, 7-8, 11-12, 15-18, 20, 28-30, and 32-33 on 3/12/2021.
Claims 1-34 are pending.
Claims 1-17, 19-22, and 24-34 are rejected and claims 18 and 23 are objected. 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/343,435 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
4 by an input mixture to produce Ti3+, then heating the mixture to reduce the Ti3+ to form Ti2+, and finally heating again to form a titanium alloy material. The copending claims meet all the limitations of the present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, 16-17, 19, 22, and 24-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidar (US 2013/0019717 A1) (hereinafter “Haidar”).

Regarding claims 1, 3, 4, 6, 8, 9, 10, 11, 12, 14, 16, 17, 19, 24, 25, 26, 27, 29, 30, 31, 32, 33, and 34, Haidar teaches Example 1, in which a Ti-6Al-4V, in wt.% alloy is produced by first mixing solid Al powder, VCl3, and AlCl-3 and loading the mixture into a vessel under argon (Haidar, [0111-0112]). 

The vessel was then heated to a temperature around 100°C at 1 atmosphere, i.e., 760 torr, and liquid TiCl4 was gradually added to the mixture and the resultant mixture was maintained at a temperature below 137°C for several hours which produced a mixture of intermediate products of TiCl3, Al, VCl3, AlCl3, and TiCl2 (Haidar, [0112]). 
The mixing of the components to a temperature below 137°C under argon at a pressure of 1 atmosphere to produce the intermediate products of Haidar corresponds to the adding of TiCl4 to an input mixture at a first reaction temperature to reduce to a first intermediate mixture of the present invention. The vessel of Haidar which accepts the solid Al powder, liquid TiCl4, and the gaseous argon and combines and allows the reaction to occur corresponds to a liquid/solid/vapor reactor of claim 9 of the present invention. 
The use of argon within the vessel of Haidar corresponds to adding the TiCl4 to the input mixture is performed in an inert atmosphere of claim 10 of the present invention. 
The intermediate products being TiCl3, VCl3, and AlCl3 after being reacted with TiCl4 of Haidar, corresponds to the Ti3+ in the first intermediate mixture being in the form of TiCl3 complexed with at least one metal chloride of claim 11 of the present invention. 
It is clear that since both TiCl3 and AlCl3 are present in the intermediate mixture of Haidar, that the form of Ti3+ in the first intermediate mixture is TiCl3(AlCl3)x, where x is greater than 0 to 10 would be present in the mixture of Haidar and corresponds to claim 12 of the present invention. 

Haidar also teaches intermediate products were moved slowly in the vessel from a temperature of about 200-500°C, which caused the TiCl3 to react with the Al powder and lead to the formation of a significant amount of Ti powder and titanium subchlorides (Haidar, [0114]). Haidar teaches the titanium subchlorides include TiCl2 (Haidar, [0017]).
The heating of the intermediate products and formation of titanium subchlorides after the first mixture of Haidar, corresponds to the heating to a second reaction temperature where Ti2+ is produced from the reduction of Al and Ti3+ which is performed sequentially in a reaction process and further heating the second intermediate reaction mixture to a third reaction temperature, so that Ti alloy material is formed via a disproportionation reaction of the present invention. 
The fact that the remaining TiCl4 is evaporated from the high temperature reaction zone, it is clear that substantially all TiCl4 was reacted or distilled from the reaction zone, which corresponds to claim 17 of the present invention. It is also clear that since TiCl2 is a product of the reaction, as stated above, substantially all of the Ti2+ in the second intermediate mixture is in the form of TiCl2 complexed with metal chlorides(s) of claim 17 of the present invention. 
Haidar further teaches the elemental titanium together with the other species in the powder were rapidly heated to a temperature of more than 800°C (Haidar, [0114]). Haidar also teaches that as the temperature of the reactants increase above 800°C, there occurred a significant sublimation of titanium chlorides species due to the presence of only a small amount 

Regarding claim 2, Haidar teaches that the aluminum in the precursor mixture may be provided in any form, for example in the form of powder or flakes, and the particles usually have an approximate grain size of less than 50 micrometers in diameter (Haidar, [0065]). The approximate grain size of less than 50 micrometers of Haidar corresponds to the average particle dimension of the present invention. 

Regarding claim 7, Haidar teaches that the titanium subchlorides in the precursor mixture may be provided by reducing TiCl4 with aluminum in a preliminary reaction to form titanium subchlorides (Haidar, [0059]). Haidar also teaches that titanium subchlorides include TiCl3 (Haidar, [0017]). The reduction of TiCl4 with aluminum of Haidar corresponds to the reduction of Ti4+ to Ti3+ of the present invention. 

Regarding claim 13, Haidar also teaches that the reaction mixture is therefore rapidly heated to a second temperature, either in the same reaction zone or a different reaction zone, and that in some embodiments, this may be achieved by rapidly moving the reaction mixture from one section of the vessel to another (e.g. using a rake apparatus) and in other embodiments, this may be achieved by rapidly heating the reaction zone itself (Haidar, [0103]). The rapid heating to a second temperature in the same reaction zone, corresponds to adding TiCl4 to an input mixture at the first reaction temperature and heating to a second reaction temperature being performed in a single step reaction of the present invention. 

Regarding claim 22, Haidar teaches that any gaseous titanium chlorides formed during the method are caused to be condensed and returned to the reaction mixture, i.e., recycling of titanium chlorides, and can enable the resultant titanium-aluminum alloy to have an even lower concentration of aluminum (Haidar, [0027]). The recycling of gaseous titanium chlorides of Haidar corresponds to the internal recycling of any Ti3+ formed during disproportionation reaction of the present invention. 

Regarding claim 28, Haidar also teaches that it is possible to include a sources of another element or elements in the methods in order to obtain low-aluminum titanium-aluminum alloys which incorporate other elements and that the source of another element may be a metal halide added in solid, liquid, or gas form (Haidar, [0089] and [0092]). The addition of a metal halide of Haidar corresponds to the addition of a halide of the present invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haidar (US 2013/0019717 A1) (hereinafter “Haidar”).

Regarding claims 15 and 21, Haidar teaches gases may be externally supplied to the atmosphere surrounding the heated reaction mixture, as in the case when an inert gas is caused to flow through the apparatus containing the heated reaction mixture (Haidar, [0055]). Haidar further teaches that the reaction kinetics may be controlled by maintaining the pressure in the reaction zone at or below 2 atmospheres, i.e., 1520 torr or less (Haidar, [0037]). The inert gas 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Alternatively, given that Haidar does not disclose changing the pressure throughout the reaction in Example 1, it would have been obvious to one of ordinary skill in the art to maintain 1 atm (i.e., 760 torr) (Haidar, [0111-0112]) throughout the reaction, and thereby arrived at the claimed invention. 
	


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haidar (US 2013/0019717 A1) (hereinafter “Haidar”) in view of Haidar et al. (US 2009/0165597 A1) (hereinafter “US597”) taken in view of evidence by Bharani, D.J. and Acoff, V.L., Autogenous Gas Tungsten Arc Weldability of Cast Alloy Ti-48Al-2Cr-2Nb (atomic percent) vs. Extruded Alloy Ti-46Al-2Cr-2Nb-0.9Mo (Atomic Percent), Metallurical and Materials Transactions, Volume 29A (March 1998) (hereinafter “Bharani”).

Regarding claim 5, while Haidar teaches that alloys can be produced that include titanium, aluminum, chromium, and niobium (Haidar, [0093]), however, Haidar does not explicitly disclose that the input mixture comprises reaction mixture to form Ti-48Al-2Cr-2Nb, atomic%.

Haidar and US597 are analogous art as they are both drawn to a method of forming a titanium-aluminum alloy using TiCl4 and AlCl3 (Haidar, Abstract; US597 Abstract).
In light of the disclosure by US597, of using titanium, aluminum, niobium halide, and chromium halide, to form a titanium aluminum alloy containing Ti-48Al-2Cr-2Nb, it would have been obvious to one of ordinary skill in the art to use titanium, aluminum, chromium, and niobium to form the titanium aluminum alloy containing Ti-48Al-2Cr-2Nb of US597, and thereby arrive at the claimed invention. 
Given that Haidar discloses the use of niobium and chromium in the composition of the titanium aluminum alloy that overlaps the presently claimed Ti-Al alloy, including Ti-48Al-2Cr-2Nb, it therefore would be obvious to one of ordinary skill in the art, to use the niobium and chromium in the composition of the titanium aluminum alloy, which is both disclosed by Haidar and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 20, while Haidar teaches the use of an inert gas in the reaction vessel, Haidar does not explicitly disclose flowing an inert gas through the multi-zone reaction chamber, wherein the inert gas flow is counter to the progression of the reaction products, and wherein the 3+ to Ti2+ and/or Ti2+ to Ti alloy.
With respect to the difference, US597 teaches inert gas flows at a low rate through the pipe reactor (30) in a direction that is opposite to the movement of the solid feed regents and/or solid reaction products through the pipe reactor (30) (US597, [0183]).
As US597 expressly teaches, the gas flow rate used through the reactor is sufficient to prevent diffusion of gaseous chlorine-based species (such as AlCl3) from flowing in the direction of the solid flow (US597, [0183]).
In light of the motivation to have the inert gas flow in a direction opposite to the movement of the solid feed regents as taught in US597 above, it therefore would have been obvious to one of ordinary skill in the art to have the gas flow is counter to the progression of the reaction products, and wherein the inert gas is introduced as a counter flow to carry gaseous titanium chloride complexes away from the titanium alloy material formed and back into the reaction zone for either or both reactions of Ti3+ to Ti2+ and/or Ti2+ to Ti alloy in Haidar, in order to have a gas flow rate that is sufficient to prevent diffusion of gaseous chlorine-based species (such as AlCl3) from flowing in the direction of the solid flow, and thereby arrive at the claimed invention. 

Allowable Subject Matter
Claims 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable for disclosing after heating the first intermediate mixture to a second reaction temperature such that at least a portion of the Ti3+ is reduced to Ti2+ and before further heating the second intermediate mixture comprising Ti2+ to a third reaction temperature, drying the intermediate mixture at a drying temperature of about 160°C to about 175°C. Haidar teaches that during the first step of the process, after the mixing of Al powder, VCl3, AlCl3, and TiCl4, the materials were dried to remove unreacted TiCl4 (Haidar, [0112]). However, Haidar fails to teach after heating the first intermediate mixture to a second reaction temperature such that at least a portion of the Ti3+ is reduced to Ti2+ and before further heating the second intermediate mixture comprising Ti2+ to a third reaction temperature, drying the intermediate mixture at a drying temperature of about 160°C to about 175°C. Therefore, the step of drying is allowable. 

Claim 23 would be allowable for disclosing the third reaction temperature is about 250-650°C. Haidar teaches that the reaction mixture is then heated from the second temperature to a temperature at which reactions to form the low-aluminum titanium-aluminum alloy occur and the second temperature will depend on the nature of the materials in the reaction mixture and the desired titanium-aluminum alloy, but will typically be above 800°C (e.g. 850°C), which is the temperature at which the inventor’s experiments have indicated that reactions to form titanium aluminides become less kinetically favorable (Haidar, [0104]). Haidar also teaches that the reactions in the second section are usually carried out at temperatures of up to about 1000°C in order to produce consistent products (Haidar, [0105]). Additionally, Haidar teaches that for powdered products having low Al content, such as Ti-6Al, an excess of titanium subchlorides will need to be removed from the reaction mixture prior to proceeding towards the outlet of the 

Response to Arguments
In response to the amended abstract, the previous objection to the specification is withdrawn.
In response to the amendments to claims 1, 3-5, 7, 8, 16, and 17 the previous claim objections are withdrawn.
In response to the amendments to claims 17, 18, and 20 the previous 35 U.S.C. 112(b) rejections are withdrawn. 

Applicant primarily argues:
“This powder mixture formed by Haidar’s first step as an intermediate product is not equivalent to the AlCl3-based salt solution that includes Ti3+ of claim 1.”

Remarks, pg. 9
The Examiner respectfully traverses as follows:
Given Haidar teaches the mixture of intermediate products containing TiCl3 (i.e., containing Ti3+) and AlCl3 were discharged out of the vessel (Haidar, [0112]), it is the 3-based salt solution that includes Ti3+.

Applicant also argues:
“Furthermore, there is no suggestion or other indication that such an AlCl3-based salt could or even would be formed according to Haider’s method.”

Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
As set forth above, given Haidar teaches the mixture of intermediate products containing TiCl3 (i.e., containing Ti3+) and AlCl3 were discharged out of the vessel (Haidar, [0112]), it is the Examiner’s position that the mixture of the intermediate product would correspond to the presently claimed AlCl3-based salt solution that includes Ti3+.

Applicant also argues:
“Additionally, Haider discloses reduction of their intermediate powder mixture to elemental titanium through reaction of the TiCl3 with the A1 powder, followed by heating the elemental powder with the other species in the powder to form a titanium alloy. (See e.g., paragraph 115). However, Haider completely fails to teach or even suggest heating the second intermediate mixture to a third reaction temperature such that the Ti2+ forms the titanium alloy material via a disproportionation reaction. Instead, Haider forms elemental Ti that is then converted to a Ti alloy.”

Remarks, pg. 10
The Examiner respectfully traverses as follows:
Haidar teaches the mixture of intermediate products was then heated at temperatures from 200-1000°C in a second reaction vessel where gaseous aluminum chloride by-products were 
Haidar also teaches intermediate products were moved slowly in the vessel from a temperature of about 200-500°C (i.e., a second reaction temperature), which caused the TiCl3 to react with the Al powder, leading to the formation of a significant amount of Ti powder and titanium subchlorides, including TICl2 and then the Ti powder and titanium subchlorides were heated to a temperature of more than 800°C (i.e., a third reaction temperature) (Haidar, [0114] and [0017]). Moreover, the heating of the intermediate products of Haidar to form titanium subchlorides, i.e., TiCl2, indicates that Ti2+ is present in a subsequent heating step, i.e., the second intermediate reaction mixture is and AlCl3-based salt solution that includes Ti2+ (Haidar, [0112-0113]).
Haidar also teaches that as the temperature of the reactants increased above 800°C, there occurred a significant sublimation of titanium chloride species due to the presence of only a small amount of Al reactant, which resulted in a major dilution of the gaseous aluminum chloride by-products formed and as fresh reaction material was moved toward the high temperature region, the amount of titanium increased leading to the formation of a low-aluminum titanium-aluminum alloy (Haidar, [0116]).
The heating of the intermediate products and formation of titanium subchlorides after the first mixture of Haidar, corresponds to the heating to a second reaction temperature where Ti2+ is produced from the reduction of Al and Ti3+ which is performed sequentially in a reaction process 

Therefore, it is clear that Haidar discloses a multi-step process using TiCl4 and AlCl3 to produce a low-aluminum, titanium-aluminum alloy.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.C./Examiner, Art Unit 1732


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732